EXHIBIT 10.1
AMENDMENT NO. 2 TO THE
HEALTHMARKETS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
     This SECOND AMENDMENT (the “Second Amendment”) to the Nonqualified Stock
Option Agreement effective as of June 26, 2006 between HealthMarkets, Inc. (the
“Company”) and Troy A. McQuagge (the “Optionee”), as amended by Amendment No. 1
effective March 21, 2008, (the “Agreement”), is hereby adopted effective
June 11, 2008, pursuant to Section 16 of the Agreement. Words and phrases used
herein with initial capital letters that are not defined herein shall have the
meaning provided in the Agreement.
WITNESSETH:
     WHEREAS, the Company and The Optionee are parties to a Transition Services
Agreement dated March 21, 2008;
     WHEREAS, the Company and The Optionee are parties to the Agreement; and
     WHEREAS, pursuant to Section 16 of the Agreement, the Company and the
Optionee wish to amend the Agreement, effective as of the date first written
above, as set forth herein;
     NOW THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:
I.
     In consideration of a payment of $225,000 from the Company to the Optionee,
the Optionee agrees to a reduction in the number of the Optionee’s Options that
remain unvested after June 26, 2008 by one-third (1/3rd). Accordingly, each
portion of the Options that vests after June 26, 2008 of: (i) the Time-Based
Tranche specified in Section 4(a), (ii) the Performance-Based Tranche specified
in Section 4(b) and (iii) the Tranche C Options Shares specified in Section 4(c)
of the Agreement shall be reduced by one-third (1/3rd).
     Except as expressly amended hereby, the provisions of the Agreement will
remain in full force and effect.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed as of June 11, 2008.

            HealthMarkets, Inc.
      By:         Name:   Michael A. Colliflower      Title:   Executive Vice
President & General Counsel      Date:                       Name:   Troy A.
McQuagge       Date:        

 